DETAILED ACTION
Response to Remark

This communication is considered fully responsive to the amendment filed on 10/20/21 .
a. Rejection to claim under 35 USC § 112 is withdrawn since it has being amended accordingly.
b. The amended specification filed on 10/20/21 has been accepted.

                        Examiner's Comments
The arguments and/or remarks stated with the amendment filed on 10/20/2021 are persuasive by overcoming 112 rejection and therefore, the pending claims are allowable.

Reason for Allowance
 Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose the following italic limitations:
In claims 1, 7, and 14, …a root access point (RAP) configured to wirelessly receive the first data traffic and second data traffic from the common wireless transport, and configured to maintain logical separation between the first data traffic and second data traffic based on the first and second vLAN tags; and a switch configured to receive the transmitted first and second data traffic from the RAP; remove the encapsulation from the second data traffic; route the first data traffic to the first firewall based on the first vLAN tag; and route the second data traffic to the second firewall based on the second vLAN tag …and in combination with other limitations recited as specified in claims 1, 7, and 14.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art Mahasenan et al. (US 2014/0198670, “Mahasenan”) discloses (in Fig.1-2; para.[0006] and [0021]) the method of placing a root access point (RAP) at a particular location in communication with at least one of the number of wireless nodes, 
Ahmed et al. (US 2020/0274852, “Ahmed”) discloses (in paragraphs.[0004], [0024], and Fig.1-3) security devices, such as firewalls, provide network security for a data center. Firewalls may include virtual firewalls or physical firewalls. A virtual firewall, such as a firewall hosted on a virtual machine, provides network security for network traffic flowing in a virtual network. A physical firewall, such as a firewall implemented on hardware, provides network security for network traffic flowing in a physical network. 
Paragraph.[0024] further discloses the method of VLAN tagging, “a set of one or more packet data units (PDUs) that match a particular flow entry represent a flow. Flows may be broadly classified using any parameter of a PDU, such as source and destination data link (e.g., MAC) and network (e.g., IP) addresses, a Virtual Local Area Network ( VLAN) tag, transport layer information, a Multiprotocol Label Switching (MPLS) or Generalized MPLS (GMPLS) label, and an ingress port of a network device receiving the flow. For example, a flow may be all PDUs transmitted in a Transmission Control Protocol (TCP) connection, all PDUs sourced by a particular MAC address or IP address, all PDUs having the same VLAN tag, or all PDUs received at the same switch port.
However, Mahasenan and Ahmed do not explicitly disclose claim limitations “a root access point (RAP) configured to wirelessly receive the first data traffic and second data traffic from the common wireless transport, and configured to maintain logical separation between the first data traffic and second data traffic based on the first and second vLAN tags; and a switch configured to receive the transmitted first and second data traffic from the RAP; remove the encapsulation from the second data traffic; route the first data traffic to the first firewall based on the first vLAN tag; and route the second data traffic to the second firewall based on the second vLAN tag …and in combination with other limitations recited as specified in claims 1, 7, and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JUNG H PARK/
Primary Examiner, Art Unit 2411